The following is an examiner’s statement of reasons for allowance: 
The prime reason for allowance is that the cited prior art does not disclose a method of forming a web from a fiber suspension that includes bacterial endospores, adding to the suspension a germinant surfactant, which includes a primary or a secondary ammonium head group and a linear unsubstituted C12-alkyl tail (claim 1).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.   



/MARK HALPERN/Primary Examiner, Art Unit 1748